Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 1 of 48

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Greenbelt Division)

 

 

 

)

NNEKA ONWUDIWE, )

)

Plaintiff, ) Civil Action No. |

)

UV. )

)

U.S. FOOD AND DRUG )

ADMINISTRATION; JANET )

“WOODCOCK, Acting Commissioner of the ) Case 1: EEOC No: 530-2017-00163X

United States Food and Drug }
Administration, in her official capacity; ) Case 2: Agency No. HHS-FDACDER-048-19

U.S. DEPARTMENT OF HEALTH AND _ )
HUMAN SERVICES; and XAVIER ) Case 3. Agency No. HHS-FDACDER- 104-20

BECERRA, Secretary of the United States )

Department of Health and Human Services, )

in his official capacity, )

)

Defendants. )

)

COMPLAINT

COMES NOW Plaintiff, Nneka Onwudiwe (hereinafter “Plaintiff” or “Dr. Onwudiwe”),
by and through her undersigned counsel, and sues the U.S. Food and Drug Administration
(hereinafter “FDA” or “Co-Defendant”) and the Department of Health and Human Services
(hereinafter “HHS” or “Co-Defendant”), and for cause of action states, as follows:

NATURE OF THE CASE

1, | Plaintiff Nneka Onwudiwe (hereinafter “Plaintiff” or “Dr. Onwudiwe”) brings this
civil action pursuant to Title VII of the Civil Rights Act of 1964 (hereinafter “Title VIP’), as
amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act of 1967, as

codified, 29 U.S.C. §§ 621 to 634; the Americans with Disabilities Act of 1990, as codified, 42
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 2 of 48

U.S.C. §§ 12112 to 121117; and Sections 501 and 504 of the Rehabilitation Act of 1973, as
amended, 29 U.S.C. § 703 et seq., for relief from Defendants’ harassment and discriminatory
conduct towards Plaintiff on the bases of her race, sex, national origin, age, and disability, as well

as Defendants’ retaliation for Plaintiff's protected activity.

JURISDICTION AND VENUE

2. This Court has jurisdiction over this Complaint pursuant to 28 U.S.C, § 1331, as it
asserts a claim that arises under laws of the United States, specifically Title VII of the Civil Rights
Act of 1964 (hereinafter “Title VII’), as amended, 42 U.S.C. § 2000e, et seq.; the Age
Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634; the Americans
with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117; and Sections 501 and

504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq.

3. Venue is appropriate and based on the fact that a substantial part of the actions
complained of are the result of actions and the employment practices of Defendant, a Federal
government entity operating within the District of Maryland. Id.

EXHAUSTION OF REMEDIES

Case 1: EEOC No: 530-2017-00163X

4, On September 6, 2015, Plaintiff timely contacted an FDA Equal Employment
Opportunity (“EEO”) counselor and raised an informal complaint against FDA and HHS
alleging violations of Title VII of the Civil Rights Act of 1964 (“Title VII’), as amended, 42
ULS.C, § 20006, et seq.

5. On December 22, 2015, Plaintiff timely filed a Formal Complaint of
Discrimination with the FDA EEO Office alleging violations of Title VII of the Civil Rights Act

of 1964 (“Title VII), as amended, 42 U.S.C. § 2000e, et seq.
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 3 of 48

6. On September 8, 2016, Plaintiff received a Report of Investigation (“ROI”) from
the FDA informing her, among other things, of her right to request a hearing with an EEOC

Administrative Judge.

7. On September 29, 2016, Plaintiff submitted a request for a hearing with an EEOC

Administrative Judge.

&. On April 4, 2019, EEOC Administrative Judge John Alvin Henderson issued an
order entering summary judgment in favor of the Agency. The Order instructed the Agency to.
take final action on the complaint by issuing a final order notifying whether or not the Agency
would fully implement the decision within forty (40) calendar days of receipt of the order entering
judgment.

9. To date, Plaintiff has not received a Final Agency Decision with respect to her

claims in her Formal Complaint of Discrimination.
10. Plaintiff has exhausted all of her administrative remedies.

11. Plaintiff hereby timely files the instant Complaint more than one hundred and
eighty (180) days after the filing of her Formal Complaint of Discrimination.

Case 2: Agency No. HHS-FDACDER-048-19

12, On February 19, 2019, Plaintiff timely contacted an FDA EEO counselor and
raised an informal complaint against FDA and HHS alleging violations of Title VII of the Civil
Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination
in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634; the Americans with Disabilities
Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117; and Sections 501 and 504 of the

Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq.
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 4 of 48

13. On June 26, 2019, Plaintiff timely filed a Formal Complaint of Discrimination with
the FDA EEO Office alleging violations of Title VII of the Civil Rights Act of 1964 (“Title VIP’),
as amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act of 1967, as
codified, 29 U.S.C. §§ 621 to 634; the Americans with Disabilities Act of 1990, as codified, 42
U.S.C. §§ 12112 to 121117; and Sections 501 and 504 of the Rehabilitation Act of 1973, as

amended, 29 U.S.C. § 703 et seq.

14, On August 9, 2019, January 10, 2020, March 9, 2020, May 29, 2020, and June 15,
2020, Plaintiff's Formal Complaint of Discrimination was amended to include additional claims
of violations of Title VI of the Civil Rights Act of 1964 (“Title VII’), as amended, 42 U.S.C. §
2000e, et seq.; the Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621
to 634; the Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117;
and Sections 501 and 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq.

15. On March 19, 2021, Plaintiff received a letter from the FDA informing her that
the FDA intended to file a default Final Agency Decision (“FAD”) with respect to her claims in
her Formal Complaint of Discrimination.

16. To date, Plaintiff has not received a Final Agency Decision with respect to her

claims in her Formal Complaint of Discrimination.
17. Plaintiff has exhausted all of her administrative remedies.

18. Plaintiff hereby timely files the instant Complaint more than one hundred and

eighty (180) days after the filing of her Formal Complaint of Discrimination.
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 5 of 48

Case 3: Agency No. HHS-FDACDER-104-20

19. On July 30, 2020, Plaintiff timely contacted an FDA Equal Employment
Opportunity (“EEO”) counselor and raised an informal complaint against FDA and HHS alleging
violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. §
2000e, et seq.; the Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621
to 634; the Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117;
and Sections 501 and 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq.

20. On September 23, 2020, Plaintiff timely filed a Formal Complaint of
Discrimination with the FDA EEO Office alleging violations of Title VII of the Crvil Rights Act
of 1964 (“Title VII’), as amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in
Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634, the Americans with Disabilities
Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117; and Sections 501 and 504 of the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq.

21. On May 19, 2021, Plaintiff received a letter from the FDA informing her that the |
FDA intended to file a default Final Agency Decision (“FAD”) with respect to her claims in her
Formal Complaint of Discrimination.

22. To date, Plaintiff has not received a Final Agency Decision with respect to her
claims in her Formal Complaint of Discrimination.

23, Plaintiff has exhausted all of her administrative remedies.

24, Plaintiff hereby timely files the instant Complaint more than one hundred and

eighty (180) days after the filing of her Formal Complaint of Discrimination.
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 6 of 48

PARTIES

25. Plaintiff is currently domiciled at 11605 Caplinger Rd, Silver Spring, MD 20904.
Plaintiff is a resident of the State of Maryland and a United States citizen.

26. Defendants FDA and HHS are Federal agencies of the United States of America
and are subject to suit for the negligent, discriminatory, wanton, willful or wrongful acts

and/or omissions of its employees or agents and are therefore liable, pursuant to the doctrine of

Respondeat Superior.
FACTUAL BACKGROUND
27. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs, as if fully set forth herein.

28. From around August 2012 until August 7, 2020, Plaintiff worked for Defendants

as a PRO/PE Consumer Safety Officer.

29. From around May 2015 until August 7, 2020, Plaintiff's first line supervisor was
Ms. Twyla Thompson (“Ms. Thompson”) and her second line supervisor was Mr. Robert Dean
(“Mr. Dean’).

Case 1: EEOC No: 530-2017-00163X

30, Plaintiff incorporates all information and allegations contained in the preceding
paragraphs as if fully set forth, herein.

31, In the fall of 2012, and also in January 2013, Mr. Askine asked Plaintiff to transfer
to another position, stating a lack of Full Time Equivalent (FTE) Employment for her position.
When she refused to vacate the position to allow it to be given to an Asian woman, Plaintiff was

subjected to ongoing and continuous harassment and a hostile work environment. Ms. Elaine
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 7 of 48

Cunningham uttered during one of the encounters where Mr. Askine tried to urge the Plaintiff to
leave the position: “Quynh is interested in this position”.

32. Beginning September 14, 2012 and ongoing, Plaintiff did not receive proper credit
for the work she had done under the supervision of Ms. Cunningham, Mr. Askine, Mr. Dean, Mr.
Sauers, Ms. Rulli, and Ms. Thompson in retaliation for refusing to vacate the position.

33. Beginning September 21, 2012 and ongoing, management placed unmanageable
work load demands and deadlines on Plaintiff in a purposeful attempt to set her up to fail.
However, her similarly situated non-African American co-workers were allowed a reasonable
opportunity and time to accomplish their assigned workload and task, For example, coworker EC
(Asian woman) was allowed a reasonable opportunity and time to accomplish
her assigned workload and task,

34, From on or about October 16, 2012 through October 2014, Mr. Askine withheld
information from Plaintiff which was needed to change her title and position description in order
to properly classify her in the appropriate position description that she was recruited and hired
for. However, her similarly situated non-African American co-workers were not subjected to a
long and arduous effort to process the paperwork necessary to be properly classified in their
position in order to receive appropriate credit for tenure in the position and career progression
and potential. For example, coworker EC (Asian woman) was not subjected to a process that
hindered her career progression.

35. Beginning on or about January 29, 2013 and ongoing, management regularly
excluded Plaintiff from workplace activities and meetings. However, her similarly situated non-
African American co-workers were allowed the opportunity to participate in relevant activities

and meetings that provided information and opportunities that could help them stay on track and
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 8 of 48

be successful in their position. For example, coworker EC (Asian woman) was allowed the
opportunity to participate in relevant activities and meetings that provided her with information
and opportunities to make her successful in the position.

36. Beginning February 11, 2013 and ongoing, management continuously held
Plaintiff accountable for expectations not communicated to her before the appraisal period, while
not giving Plaintiff credit for the relevant tasks she completed, or her level of responsibilities, In
addition, Plaintiff did not receive any awards or other recognition for noteworthy performance.
However, her similarly situated non-African American co-workers were not subjected to such
performance management parameters for planning, monitoring, rating performance and awarding
performance. For example, coworker EC (Asian woman) participated in a performance
management process that was fair.

37. Beginning in the spring of 2013 and ongoing, management has not permitted
Plaintiff to apply for student loan repayment. However, her similarly situated non-African American
co-workers were informed and allowed the opportunity to participate in the Federal student loan
repayment program which is designed as a recruitment or retention incentive for candidates or current
employees of the agency.

38. Beginning February 24, 2014 and ongoing, management frequently removed
Plaintiff's work duties and responsibilities, thus undermining her ability to perform, sabotaging
her contribution to the office, and negatively effecting her performance evaluation. However, her
similarly situated non-African American co-workers were afforded the opportunity to perform task and
activities relevant to their position description to be properly rated for the performance year, as
well as provide opportunities for participation in projects and task above and beyond expected
job performance so as to be considered for awards for recognize a contribution. For example,

coworker CN (White woman) and LP (White woman) were afforded the opportunity to perform task
Case 8:21-cv-01620-GLS Document1 Filed 06/30/21 Page 9 of 48

and activities relevant to their position description so as to be properly rated for the performance
year.

39, Beginning May 2014 and ongoing, Ms. Thompson and former supervisors Mr.
Michael Sauers, Mr. Robert Dean, and Ms. Karen Rulli repeatedly and intentionally withheld
information from Plaintiff which she needed to perform her job effectively, despite her many
requests for clarifying information. However, her similarly situated non-African American co-
workers, for example CN (White woman), LP (White woman), AK (Asian male) were not
subjected to a lack transparency and conflicting data with respect to goals and alignment of such
goals with others who are doing similar work,

40. Beginning May 2014 and ongoing, Mr. Dean and Ms. Rulli continuously and
unfairly criticized Plaintiff's work, constantly questioned her, and used intimidation to prevent
her from using leave. However, her similarly situated non-African American co-workers for
example CN (White woman), LP (White woman), AK (Asian male) were not subjected to intense
scrutiny, interrogation, and intimidation before a determination could be made as to the needs of
the work unit and the granting of leave.

41. Beginning May 2014 and ongoing, Mr. Sauers, Mr. Dean, and Ms. Rulli denied
approval of Plaintiff's requests for credit hours. However, her similarly situated non-African
American co-workers for example CN (White woman), LP (White woman), AK (Asian male)
were not denied or withheld the necessary resources needed to perform their duties and
responsibilities.

42, Beginning May 2014 and ongoing, Mr. Sauers, Mr. Dean, and Ms. Rulli delayed
and denied approval of Plaintiff's requests for professional development activities, inside and

outside of the organization. However, her similarly situated non-African American co-workers
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 10 of 48

for example NC (White woman), LP (White woman), AK (Asian male) were afforded
professional development activities, inside and outside of the organization.

43, Beginning May 2014 and ongoing, Ms. Elaine Cunningham, Ms. Lisa Hubbard,
Mr. Sauers, Mr. Dean, Ms. Rulli, and Ms. Thompson made humiliating, belittling and
disparaging comments about Plaintiffin staff meeting minutes, drop files, and during one on one
meetings. For example, in Agency meeting minutes, dated October 27, 2014, for the drug product
Breo Ellipta, Ms. Cunningham perpetuated racist stereotypes and caricature of African American
women when she falsely portrayed the Plaintiff describing her appearance in a meeting as
“visually angry”, “increasingly angrier”, “raising her voice”, “eye rolling”, “head-shaking”,
“smirking”, “sighing”, “created a tense and uncomfortable meeting environment”. However,
non-African Americans who attended Agency meetings were not described figuratively, for
example. CN (White woman), LP (White woman), AK (Asian male) physical appearance were
not subject of meeting meetings when discussing medical product information intended for
Agency business purpose.

44, Beginning August 7, 2014 and ongoing, Mr. Sauers, Mr. Dean, and Ms.
Thompson intentionally denied her promotion, training, and other enhancement opportunities
that were afforded to other similarly situated non-African American co-workers for example CN
(White woman), LP (White woman), AK (Asian male) were not intentionally denied training or
other enhancement opportunities.

45. Beginning September 12, 2014 and ongoing, Plaintiff continuously received
negative comments about her performance, with no basis, and psychological harassment through
false statements about her by Mr. Savers, Mr. Dean, Ms. Rulli and Ms. Thompson, In addition,

Ms. Cunningham, Mr. Sauers, Mr. Dean, Ms. Rulli, and Ms. Thompson made hurtful and

10
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 11 of 48

destructive remarks and rumors about Plaintiff's personality and conduct. However, similarly
situated non-African American coworkers, for example CN (White woman), LP (White woman),
AK (Asian male), were not subjected to negative acts and unwanted behaviors of aggression
and psychological harassment.

46, On July 16, 2015, Plaintiff was retaliated against when she received negative
feedback from Ms. Thompson after she expressed disapproval of her unfair work environment
and treatment.

47. On July 23, 2015, Ms. Thompson retaliated against the Plaintiff when she issued
the Plaintiff an unofficial reprimand, and a negative Mid-Year Performance Appraisal, with a
counseling memo expressing criticism of Plaintiff's work performance, and a detailed plan to
place Plaintiff on a PIP.

48, On July 23, 2015 and July 29, 2015, Ms. Thompson retaliated against the Plaintiff
when she criticized the quality of Plamtiff's completed work and imposed a stricter standard for
Plaintiff's work than for that of the other Consumer Safety Officers under her supervision.

49. On July 25, 2015, Ms. Thompson retaliated against the Plaintiff when she
instructed Plaintiff to provide feedback to questions solicited by management.

50, On July 29, 2015, Ms. Thompson retaliated against the Plaintiff when she reissued
Plaintiff a written warning stating her intention to place Plaintiff on a Performance Improvement
Plan (“PIP”).

51. Ongoing and as recently as July 29, 2015, management retaliated against the
Plaintiff when they altered and fabricated her performance elements under an incorrect Position

Description (“PD”) and Performance Management Appraisal Program (“PMAP”).

1]
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 12 of 48

52. On July 31, 2015, Plaintiff was retaliated against when she learned via an email
from her former supervisor Mr. Mark Askine that she was not selected for the GS-14 Consumer
Safety Officer position advertised under Vacancy Announcement Number FDA-CDER-MP-15-
1337515RH that she was qualified for. Similarly situated non-African Americans were selected:
AG (White male), AM (Middle Eastern female), Mr. AK (Asian male), and JD Jim Dvorsky
(White male).

53. On August 6, 2015, Ms. Thompson retaliated against the Plaintiff when she made
several comments threatening Plaintiff's job security in emails to her, as well as during a one on
one meeting.

54. On August 22, 2015, Plaintiff retaliated against when she was excluded from staff
meetings.

55, On September 17, 2015, and on several occasions thereafter, Ms. Thompson
retaliated against the Plaintiff when she accused Plaintiff of making work errors that were not
actually made.

56. On January 28, 2016, Plaintiff retaliated against the Plaintiff when she received
her Performance Management Appraisal Program (PMAP) rating of 3.16, rounded off to a 3.0,
without any explanation from her supervisor, Ms. Twyla Thompson, on how she derived the
Plaintiffs ratings as well as how her performance was measured against the performance

elements.

12
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 13 of 48

Case 2: Agency No. HHS-FDACDER-048-19
57. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

Discrete Acts of Discrimination and Retaliation

58. On or about January 28, 2019, Ms. Twyla Thompson and Mr. Robert Dean
discriminated against Plaintiff because of her age, race, and national origin and retaliated against
her when they denied Dr. Onwudiwe’s request for a promotion based upon accretion of duties to
a GS-14 grade level. Similarly, situated younger, non-African American co-workers received
more favorable opportunities with respect to the hiring and promotion practices. For example,
Nisha Patel (Asian woman)

59. On February 28, 2019, Ms. Thompson retaliated against the Plaintiff when she
issued an unfair and inaccurate rating of record to Dr. Onwudiwe under the Agency’s Performance
Management Appraisal Program.

60. On April 24, 2019, Mr. Dean discriminated against the Plaintiff because of her
race, sex, and national origin and retaliated against her when he proposed to suspend Dr.
Onwudiwe based upon false allegations, and on June 24, 2019, the Agency, through Mark Askine,
suspended Dr. Onwudiwe for five days effective Tuesday, June 25 through Saturday, June 29,
2019, Similarly situated co-workers, for example CN (White woman), LP (White woman), AK
(Asian male), were not subjected to unfair adverse actions and unwarranted behaviors in their

work environment.

Performance Related Harassment
6l. On January [8, 2018, Ms. Thompson retaliated against the Plaintiff when she

issued an official written reprimand to Dr. Onwudiwe based upon false information,

13
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 14 of 48

62. Beginning in January 2019 and continuing to present, Ms. Thompson and Mr.
Dean discriminated against the Plaintiff because of her age, race and national origin and retaliated
against her when they repeatedly changed the order of pending ERT consult assignments and
presented the Plaintiff with conflicting information.

63. On February 28, 2019, after Dr. Onwudiwe’s request for a promotion, Mr. Dean
discriminated against the Plaintiff because of her age, race, sex, and national origin and retaliated
against her when he unfaitly eriticized Dr. Onwudiwe’s performance without providing example;
instituted a new reporting structure with a change in supervisor to an individual previously subject
of Dr. Onwudiwe’s complaints; issued a new FY 19 performance plan and supplemented it via
email with unreasonable performance standards, deadlines and demands that are inconsistent with
Agency policy and Dr. Onwudiwe’s performance standards; and denied Dr. Onwudiwe sufficient
time to review and provide feedback to her rating of record or performance plan.

64. On February 28, 2019, Ms. Thompson, discriminated against the Plaintiff because
of her age and retaliated against her when she informed Dr. Onwudiwe that outside professional
activities would not count toward improving Dr. Onwudiwe’s performance rating and presented
the Plaintiff with conflicting information. However, similarly situated non-African Americans
permitted to engage in professional development activities without intense scrutiny and
hindrances, as well as the opportunity for these activities towards performance rating, For
example, Ms. Christine Corser (White female), Ms. Elizabeth Pepinsky (White female) and Ms,
Catherine Gray (White female).

65. On March 4, 2019, Mr. Dean discriminated against the Plaintiff because of her age,
race, sex, and national origin and retaliated against her when he assigned Dr. Onwudiwe an

unreasonably shortened deadline on a new assignment (Triferic) by disregarding Dr. Onwudiwe’s

14
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 15 of 48

requested deadline of 2-3 weeks and instead imposing a deadline of 7 hours. A similar
unreasonable deadline was issued on March 13, 2019, by Mr. Dean. Similarly situated co-workers,
for example Ms. Carrie Newcomer (White woman), Ms. Lynn Panholzer (White woman), Mr.
Ankur Kalola (Asian male), were not subjected to unfair workload demands.

66. On March 4 and March &, 2019, Mr. Dean discriminated against the Plaintiff
because of her age, race, sex, and national origin and retaliated against her when he denied Dr.
Onwudiwe’s request for work resources in the form of credit hours to help complete the Triferic
assignment.

67. On March 15, 2019, Mr. Dean discriminated against the Plaintiff because of her
age, race, sex, and national origin and retaliated against her when he accused Dr. Onwudiwe of
performance deficiencies in several performance elements but failed to provide any examples to
support the alleged deficiencies.

68, On March 21, 2019, Mr. Dean discriminated against the Plaintiff because of her
age, race, sex, and national origin and retaliated against her when he placed unrealistic demands
on Dr. Onwudiwe regarding workload and deadlines and dented Dr. Onwudiwe’s request for work
resources in the form of credit hours to complete the assigned workload.

69, On March 25, 2019, Mr. Dean discriminated against the Plaintiff because of her
age, race, sex, and national origin and retaliated against her when he provided false and misleading
information regarding a manufacturer’s submission under review by the Agency to support
shortening Dr. Onwudiwe’s review period for the submission to five business days.

70. On March 25, 2019, Mr. Dean discriminated against the Plaintiff because of her
age, race, sex, and national origin and retaliated against her when he falsely accused Dr.

Onwudiwe of poor performance and issued a written counseling and coaching memorandum.

15
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 16 of 48

71, On March 27, 2019, Mr. Dean discriminated against the Plaintiff because of her
age, race, sex, and national origin and retaliated against her when he added another assignment to
Dr. Onwudiwe’s workload and demanded that the assignment be completed within 4 business
days but denied Dr. Onwudiwe’s request for 4 credit hours for the assignment.

72. On March 27, 2019, Mr. Dean discriminated against the Plaintiff because of her
age, race, sex, and national origin and retaliated agaist her when he falsely accused Dr.
Onwudiwe of poor performance, of refusing to walk Mr. Dean through her work process, and
issued another written counseling and coaching memorandum.

73. On March 27, March 28, and April 1, 2019, Mr. Dean discriminated against the
Plaintiff because of her age, race, sex, and national origin and retaliated against her when he
issued Dr. Onwudiwe with a written reprimand and falsely accused her of not adequately
responding to his emails and/or requests for information.

74, On April 2, 2019, and on several occasions thereafter, Mr. Dean discriminated
against the Plaintiff because of her age, race, sex, and national origin and retaliated against her
when he falsely accused Dr. Onwudiwe of not operating efficiently with respect to work
assignments.

75, On April 2, 2019, and on several other occasions including April 9 and April 24,
Mr. Dean discriminated against the Plaintiff because of her age, race, sex, and national origin and
retaliated against her when he interfered with Dr. Onwudiwe’s work activities and placed
unreasonable deadlines upon her regarding responding to emails.

70. On May 9, 2019, Mr. Dean discriminated against the Plaintiff because of her

disability, age, race, sex, and national origin and retaliated against her when he accused Dr.

16
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 17 of 48

Onwudiwe of having performance deficiencies with the Asparias assignment without providing
any explanation or justification.

77. On May 24, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he criticized Dr.
Onwudiwe’s work performance on a work assignment but refused to provide feedback to Dr.
Onwudiwe despite her request for feedback.

78. On June 3, 2019, and on several other occasions, Mr. Dean discriminated against
the Plaintiff because of her disability, age, race, sex, and national origin and retaliated against her
when he interfered with Dr. Onwudiwe’s work performance and failed to consider factors related
to the task to be accomplished, including such factors as manageability of workload, time limits,
feasibility and/or other unique factors. Similarly situated co-workers, Ms. Carrie Newcomer
(White woman), Ms. Lynn Panholzer (White woman), Mr. Ankur Kalola (Asian male), were not
subjected to unfair workload demands and work environment.

79. On June 3, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he criticized Dr.
Onwudiwe’s work performance without justification and requested that Dr. Onwudiwe perform a
work assignment that was not part of her job duties and responsibilities and which was demeaning
to Dr. Onwudiwe.

80. On June 7, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he undermined Dr.
Onwudiwe’s performance and contributions to the Agency when he criticized Dr. Onwudiwe’s
work as being “not reviewer friendly, sometimes hard to understand, and sometimes

nonresponsive to the actual questions asked.” These disparaging comments were allegedly based

17
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 18 of 48

upon Mr. Dean having solicited “feedback from staff” and conducting interviews with colleagues
of Dr. Onwudiwe regarding her work performance in 2018, despite not doing the same for other
employees.

81, On several occasions, including on June 11, 2019 and June 14, 2019, Mr. Dean
discriminated against the Plaintiff because of her disability, age, race, sex, and national origin and
retaliated against her when he subjected Dr. Onwudiwe to increased scrutiny and criticized her
work performance based upon an inaccurate evaluation of her job performance that disregarded
objective performance standards. Mr, Dean continued to be dismissive of Dr. Onwudiwe’s request
for clarification and feedback with regard to her work assignments.

82, On June 11, 2019, and on other occasions, OPDP management, including Mr. Dean
on June 11, 2019, discriminated against the Plaintiff because of her disability, age, race, sex, and
national origin and retaliated against her when they required Dr. Onwudiwe to perform duties
below her grade level and inconsistent with her position description. On June 11, 2019, Mr, Dean
told Dr. Onwudiwe that there was no ERT related work and requested that Dr. Onwudiwe attend
several orientation trainings for new employees so that she could then perform duties outside of
her position description. On June 14, 2019, Mr. Dean informed Dr. Onwudiwe that he was going
to assign her work that was not consistent with her position description. Similarly situated co-
workers, for example Ms. Carrie Newcomer (White woman), Ms. Christine Bradshaw (White
woman), Ms. Lynn Panholzer (White woman), Mr. Ankur Kalola (Asian male), Ms. Nazia
Fatima, (Asian woman) were not subjected to unfair assignment of work and professional
development and career progression opportunities.

83. On June 14, 2019, Mr. Dean discriminated against the Plaintiff because of her

disability, age, race, sex, and national origin and retaliated against her when he misrepresented

18
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 19 of 48

important facts regarding Dr. Onwudiwe’s work and the submission of ERT related claims in
promotional materials.
Time and Attendance Related Harassment
84, Since May 2018, and continuing to date, the Agency, by and through Ms.
Thompson and Mr. Dean and others, retaliated against the Plaintiff when they treated Dr.
Onwudiwe differently in regard to the application of the Agency’s policies regarding credit hours.

85, On February 28, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin. and retaliated against her when he instructed Dr.
Onwudiwe to comply with a different leave requirement that forced her to notify her supervisor
in advance of submitting leave requests in the system. Similarly situated co-workers, for example
Ms. Carrie Newcomer (White woman), Ms. Christine Bradshaw (White woman), Ms. Lynn
Panholzer (White woman}, Mr. Ankur Kalola (Asian male}, Ms. Nazia Fatima, (Asian woman)
were not subjected to same leave policies and procedures.

86. On or about March 1, 2019, Dr. Onwudiwe’s was retaliated against when her tour
of duty in the Agency’s system was changed without her knowledge or consent.

87. On March 1, 2019, Mr. Dean falsely discriminated against the Plaintiff because of
her disability, age, race, sex, and national origin and retaliated against her when he accused Dr.
Onwudiwe of arriving late to work and failing to respond to his email in a timely manner.

88. On March 4, 2019, Mr. Dean retaliated against the Plaintiff when he falsely ~
accused Dr. Onwudiwe of not following the Agency’s Alternate Work Schedule policy.

89, On March 5, 2019, Mr. Dean discriminated against the Plaintiff because of her

disability, age, race, sex, and national origin and retaliated against her when he attempted to

19
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 20 of 48

monitor and track Dr. Onwudiwe’s attendance and falsely accused her of time and attendance
fraud. |

90, On March 15, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he denied Dr.
Onwudiwe credit hours needed to complete the Triferic enforcement assignment.

91. On March 20, 2019, Mr. Dean retaliated against the Plaintiff when he reprimanded
and falsely accused Dr. Onwudiwe of a time and attendance related offense.

92, On April 10, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he subjected Dr.
Onwudiwe to different requirements for requesting leave and accused her on April 24, 2019 of

not following supervisory instructions.

Professional Development
Related Tarassment

93. On January 23, 2019, Ms. Bane and CDER ethics officials retaliated against the
Plaintiff when they subjected Dr. Onwudiwe to different guidelines regarding approval of outside
activities.

94, On February 5, 2019, Ms. Patricia Reilly retaliated against the Plaintiff when she
threatened Dr. Onwudiwe with administrative action regarding an issue concerning outside
activities of Dr. Onwudiwe but Ms. Reilly based her threat on false information.

95, On February 26, 2019, and on several occasions before and after, Asim Akbari,
Emily Bane, and other CDER ethics officials, retaliated against the Plaintiff when they subjected
Dr. Onwudiwe 7 different and changing guidelines and policies that govern outside activities and

accused her of wrongdoing regarding such activities or following related policies.

20
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 21 of 48

96, On March 13, 2019, and on several occasions thereafter, OPDP Office Director
Thomas Abrams discriminated against the Plaintiff because of her age, race, sex, and national
origin and retaliated against her when he denied Dr. Onwudiwe access to career development
opportunities. Similarly situated co-workers, for example Ms. Christine Corser (White woman),
Elizabeth Pepinsky (White woman) and Catherine Gray (White woman), were not subjected to
interference in professional development and career progression opportunities.

97. On March 22, 2019, Emily Bane retaliated against the Plaintiff when she issued
Dr. Onwudiwe a new requirement for publishing research articles.

98. On March 26, 2019, Ms. Bane retaliated against the Plaintiff when she falsely
accused Dr. Onwudiwe of violating ethics rules regarding a publication that had been approved
by Dr. Onwudiwe’s supervisor in 2016.

99, On March 28, 2019, Ms. Bane retaliated against the Plaintiff when she issued Dr.
Onwudiwe new guidelines regarding the use of disclaimer language for outside activities and Ms.
Bane sent a confirmation email as it pertains to written activities on April 8, 2019 and a
confirmation email as it pertains to speaking activities on April 17, 2019.

100. On April 25, 2019, Ms. Bane retaliated against the Plaintiff when she informed
Dr. Onwudiwe that OPDP management officials issued different guidelines for Dr. Onwudiwe
regarding outside activities.

101. On April 29, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he falsely accused

Dr. Onwudiwe of noncompliance with Agency ethics rules regarding outside activities and issued

21
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 22 of 48

a reprimand to Dr. Onwudiwe with a threat that future action will be taken if Dr. Onwudiwe
continues to perform an outside activity.

102. On April 29, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he provided false and
misleading information to the Agency regarding Dr. Onwudiwe’s outside activity and cancelled a
training that Dr. Onwudiwe needed for professional development.

103. On May 1, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he issued Dr.
Onwudiwe new guidelines for submission of HHS 520 forms.

104. OnMay 3, 2019, and on several occasions thereafter, Dr. Onwudiwe was retaliated
against when her participation in outside professional development activities was handled by the
Agency under different guidelines and the processing of Dr. Onwudiwe’s requests were delayed,
including delays in processing of HHS 520 forms.

105. On-severai occasions, including on May 20, 2019, Mr. Dean discriminated against
the Plaintiff because of her disability, age, race, sex, and national origin and retaliated against her
when he subjected Dr. Onwudiwe to unwarranted scrutiny and monitoring regarding her outside
activities.

106. On June 14, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he withheld training
opportunities from Dr. Onwudiwe that are needed for professional development and advancement.

General Hostile Work Environment and
Harassment

107. On February 28, 2019, Mr. Dean discriminated against the Plaintiff because of her

age, race, sex, and national origin and retaliated against her when he informed Dr. Onwudiwe of

22
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 23 of 48

a new reporting structure that would impact how she could report complaints, including elevating
everything through the chain of command, that was not in accordance with the Agency’s grievance
and/or EEO policies and processes.

108. On March 15, 2019, and on several occasions thereafter, Mr. Dean discriminated
against the Plaintiff because of her age, race, sex, and national origin and retaliated against her
when he falsely accused Dr. Onwudiwe of behavioral misconduct, including failing to respond to
him in a timely manner.

169. Onan ongoing basis, and as recently as April 24, 2019, Mr. Dean retaliated against
the Plaintiff when he began sending aggressive and hostile emails to Dr. Onwudiwe.

110. On several occasions, including during one-on-one meetings and as recently as
April 30, 2019, Mr. Dean discriminated against the Plaintiff because of her agé, race, sex, and
national origin and retaliated against her when he yelled at Dr. Onwudiwe in an angry tone.
Similarly situated non-African American co-workers, for CB (White woman), Kis. (White
woman), AK (Asian male), were not subjected to hostile work environment and unwarranted
demeaning behaviors in their work environment.

111. On April 30, 2019, Ms. Jacqueline Corrigan-Curay retaliated against the Plaintiff
when she falsely accused Dr. Onwudiwe of providing misinformation to an event sponsor
regarding an invitation to speak at a conference on Real World Evidence, and then Ms. Corrigan-
Curay advocated for the cancellation of a professional development training that Dr. Onwudiwe
needed to support her career growth and development.

112. On May 3, 2019, the Agency by and through Ms. Deborah Young, Labor and

Employee Relations Specialist, retaliated against the Plaintiff when she issued Dr. Onwudiwe a

23
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 24 of 48

warning in writing informing the Plaintiff to not keep her apprised of hostile workplace matters
related to Dr. Onwudiwe’s harassment complaint against Mr. Dean.

113. On May 9, 2019, Ms. Bane retaliated against the Plaintiff when she sent a hostile
email with all capital letters to Dr. Onwudiwe and then Mr. Dean supported Ms. Bane’s actions
when he indicated he did not find the email to be unprofessional or offensive but rather made an
unfair comparison when attempted to compare Ms. Bane’s to email to emails that Dr. Onwudiwe
had previously sent. Mr. Dean. Mr. Dean discriminated against the Plaintiff because of her race
and national origin and retaliated against her when he then sent Dr. Onwudiwe a copy of the
Agency Standards of Conduct.

114. On June 24, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he sent a harassing
and fear inducing email to Dr. Onwudiwe regarding her eligibility for FMLA and use of FMLA
leave.

115. On June 24, 2019, Mr. Dean and Mr. Askine discriminated against the Plaintiff
because of her disability, age, race, sex, and national origin and retaliated against her when they
alleged that Dr. Onwudiwe’s work performance was poor and requested an impromptu, face-to-
face meeting to discuss her work performance and assignments despite Mr. Dean’s previous
refusals to provide any feedback in response to Dr. Onwudiwe’s requests.

116. Beginning on or about July 2019, the Agency, by and through Dr. Onwudiwe's
supervisory chain, including but not limited to Mr. Robert Dean, discriminated against the Plaintiff
because of her disability, age, race, sex, and national origin and retaliated against her when they

continued to give Dr. Onwudiwe assignments that are inconsistent with her position of record,

24
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 25 of 48

duties, skills and experience, while refusing to assign her duties outside of, and inconsistent with,
her position description.

117. Beginning on or about July 2019, the Agency, by and through Robert Dean,
discriminated against the Plaintiff because of her disability, age, race, sex, and national origin and
retaliated against her when they continued to subject Dr. Onwudiwe to unfair work assignments
without sufficient resources and without consideration to circumstances surrounding such
assignments, to include reasonableness of deadlines, type of work, consistency with Dr.
Onwudiwe's experience and skill level and other pending assignments.

118. On July 1, 2019, the Agency, through Patricia Reilly and other management
officials, retaliated against the Plaintiff when they subjected Dr. Onwudiwe to differing euidelines
governing outside professional activities, including as it relates to the Agency's required
disclaimer language. |

119. On July 1, 2019, the Agency, through Mr. Dean, retaliated against the Plaintiff
when they falsely accused Dr. Onwudiwe of misconduct and subjected her to different guidelines
governing outside professional activities when he requested the final agenda, invitation to Dr.
Onwudiwe to speak, and all email communications between the event organizer and Dr.
Onwudiwe in advance of any review by Mr. Dean of Dr. Onwudiwe's request to perform the
outside activity.

120. On July 1, 2019, Robert Dean retaliated against the Plaintiff when he accused Dr.
Onwudiwe of failing to meet compliance for her tour of duty in the Agency's activity-based time
utilization data collection system but refused to provide clarification in response to questions from

Dr. Onwudiwe regarding the accusation.

25
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 26 of 48

121. On July 1, 2019, Robert Dean discriminated against the Plaintiff because of her
sex and retaliated against her when he continued his harassment of Dr. Onwudiwe, including
threatening and intimidating behavior, by insisting that Dr. Onwudiwe meet with him alone
despite her prior statements to the Agency's Human Resources personnel regarding her safety
concerns regarding Mr. Dean.

| 122. On July 1, 2019, Robert Dean discriminated against the Plaintiff because of her

disability, age, race, sex, and national ongin and retaliated against her when he continued his
harassment of Dr. Onwudiwe by reprimanding her for seeking clarification regarding work
assignments.

123. On or about, July 6, 2019, the Agency discriminated against the Plaintiff because
of her race and national ongin and retaliated against her when they and retaliated against Dr.
Onwudiwe by improperly suspending Dr. Onwudiwe without pay for an additional five days,
including July 1, 2019 through July 5, 2019, and denying her pay for those dates despite Dr.
Onwudiwe working on those dates and being entitled to holiday pay for July 4, 2019. The Agency
failed to provide Dr. Onwudiwe any due process rights related to this unlawful deprivation of pay.

124. On July 8, 2019, Robert Dean retaliated against the Plaintiff when he continued his
harassment of Dr. Onwudiwe by imposing additional requirements for Dr. Onwudiwe to request
leave, including making duplicate requests through the Agency's time and attendance system and
through Outlook email.

125. On July 18, 2019, the Agency, by and through Jacqueline Corrigan Curay,
retaliated against the Plaintiff when they accused Dr. Onwudiwe of wrongdoing related to the
Agency's ethics regulations because Dr. Onwudiwe's agency title was madvertently placed in a

downloadable presentation file by an outside company's graphic designer.

26
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 27 of 48

126. On July 24, 2019 and on several other occasions, Robert Dean discriminated
against the Plaintiff because of her disability, age, race, sex, and national origin and retaliated
against her when he has discouraged Dr. Onwudiwe's participation in regular performance
communications and feedback that supports effective performance management. On July 22, 2019
and July 24, 2019, Robert Dean set the agendas for the mid-year performance meeting that was
limited in scope and did not reflect work accomplishments since the beginning of the performance
cycle. On July 22, 2019 and July 24, 2019, Robert Dean requested via email that Dr. Onwudiwe
provide him a list of her accomplishments since May 22, 2019 ("I am instructing you to send me
a comprehensive summary of work you have accomplished since 5/22/19 so that our PMAP
discussion will be of value."). Plaintiffs similarly situated non-African American co-workers, for
example CB (White female), AK (Asian male}, were not subjected to such performance
management parameters and misaligned guidelines.

127. On July 24, 2019, July 29, 2019, and on several occasions, Robert Dean and other
management officials retaliated against the Plaintiff when they caused delays in processing Dr.
Onwudiwe's HHS-520 forms and subjected her to changing and differing guidelines and policies
that are inconsistent with the guidelines and policies that govern outside activities at the Agency.
Specifically, on July 24, 2019, Robert Dean communicated that the information he requested (e.g.,
"final agenda" and "speaker invitation") as conditions of approval for her HHS-520s must be
submitted prior to his review and Dr. Onwudiwe should anticipate further delays because of his
workload, despite the 30-day review period.

128. On July 29, 2019 and on several other occasions, Robert Dean and other
management officials retaliated against the Plaintiff when they denied Dr. Onwudiwe's request for

training needed for self-development and enhancement of job performance. On July 29, 2019,

27
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 28 of 48

Robert Dean denied Dr. Onwudiwe's request for Pharmacoeconomics training needed for self-
development and enhancement of job performance in her program area despite consistently
claiming that Dr. Onwudiwe's performance in this area is poor.

129. On July 30, 2019, Robert Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he evaluated Dr.
Onwudiwe’s mid-year performance on specific, unmeasurable tasks that were limited in scope,
inconsistent, and did not reflect work accomplishments since the beginning of the performance
cycle.

130. On July 30, 2019 and on multiple occasions, Robert Dean and other management
officials retaliated against the Plaintiff when they conducted Dr. Onwudiwe's performance
evaluation on the last day of the performance review period, which deprived Dr. Onwudiwe ofa
reasonable time period to review prior to signing the performance plan or providing a rebuttal.

131. On July 30, 2019, Robert Dean retaliated against the Plaintiff when he threatened
Dr. Onwudiwe with placement on a performance improvement plan in 30 days without
justification.

132. On July 30, 2019, Robert Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he proposed to
suspend Dr. Onwudiwe for 14 days for allegedly failing to follow instructions after he refused to
respond to Dr. Onwudiwe's request for clarification of his instructions, and following Dr.
Onwudiwe's complaints about the Agency tampering with the payroll system to effectively
suspend her for a second five-day period.

133. On July 31, 2019, Robert Dean discriminated against the Plaintiff because of her

disability, age, race, sex, and national origin and retaliated against her when he denied Dr.

28
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 29 of 48

Onwudiwe's request for 4 hours sick leave with no reason and recoded her as regular hours without
her knowledge. Plaintiffs similarly situated non-African American co-workers, for example Ms.
Katie Kiemm (White female), were not subjected to scrutiny, interrogation, denial when it came
to requesting and using sick leave,

Fourteen-Day Suspension

134. On January 7, 2020, the Agency discriminated against the Plaintiff because of her
race and national origin and retahated against her when they and retaliated against Dr. Onwudiwe
by suspending Dr. Onwudiwe from duty and without pay for fourteen days.

Ongoing Unfair and Damaging Criticism

135. On November 26, 2019, Robert Dean discriminated against the Plaintiff because
of her disability, age, race, sex, and national origin and retaliated against her when he
communicated to Dr. Onwudiwe that her completed work assignment for the medical product
Emeality has First Amendment issues, but Mr. Dean failed to state, clarify or explain what the
First Amendment issues were when asked repeatedly by Dr. Onwudiwe. This is part of a pattern
of discrimination and retaliation related to unwarranted criticism of, and interference with, Dr.
Onwudiwe's work performance.

136. On November 26, 2019, and on several other occasions, Dr. Onwudiwe was falsely
accused of, and reprimanded for, poor performance without just cause, and deprived of necessary
resources when Mr. Dean discriminated against the Plaintiff because of her disability, age, race,
sex, and national origin and retaliated against her when he communicated to Dr. Onwudiwe that
"I'm going to give you this assignment” for Latuda, "to be treated as launch advisory instead of a
non-launch advisory,” because: 1) "Delayed ERT consults" 2) "For you to understand the pressure

of the reviewer" 3) "Appreciate the succinct manner the review staff writes their objection";

29
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 30 of 48

however, Mr. Dean was unwilling or unable to offer a reason to support his position or a rationale
behind his statements.

137. On December 4, 2019, Mr. Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he continued his
harassment of Dr. Onwudiwe by reprimanding her for seeking clarification regarding a change in
work assignments and abrupt changes to her areas of responsibility for no real reason.

138. On December 4, 2019 and on multiple other occasions, Mr. Dean discriminated
against the Plaintiff because of her disability, age, race, sex, and national origin and retaliated
against her when he falsely accused Dr. Onwudiwe of poor performance and issued a written
counseling and coaching memo but was incapable or unwilling to articulate the issues to be
. corrected to improve performance.

Inhibiting Plaintiff’s Work

139. On November 26, 2019, Mr. Dean discriminated against the Plaintiff because of
her disability, age, race, sex, and national origin and retaliated against her when he transferred
work assignment for the medical product Latuda from another employee in the Division of
Advertising & Promotion Review 1 (DAPRH, with a different position description, to Dr.
Onwudiwe stating that there continues to be no work assignments available that are consistent
with Dr. Onwudiwe's position description and previous work assignments. Plaintiffs similarly
situated non-A frican American co-workers, for example Ms. Christine Bradshaw (White female),
Mr. Ankur Kalola (Asian male), were differently when it came to the assignment of work.

140. Beginning on or around November 26, 2019, Dr. Onwudiwe was retaliated against
when she received daily taunting email notifications regarding her outside activity renewal that

appears to have been enabled by CDER Ethics. The Agency has expressed their dissatisfaction

30
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 31 of 48

with the level of professional development activities that the Plaintiff was engaged in as outside
activities.

141. On December 4, 2019 and on multiple other occasions, Mr. Dean discriminated
against the Plaintiff because of her disability, age, race, sex, and national origin and retaliated
against her when he directed Dr. Onwudiwe to perform work that involved clerical,
administrative, or specialized support functions while refusing to assign her work that ts consistent
with position description and previous work assignments.

142, On December 5, 2019, Mr. Dean discriminated against the Plamtiff because of her
disability, age, race, sex, and national origin and retaliated against her when he continued to
subject Dr. Onwudiwe to a hostile work by denying Dr. Onwudiwe's request for an extension
without a legitimate justification ("I do not feel as though this requires an extension. It is a fairly
straightforward question") and refused to clarify his reason for the denial ("My response is self-
explanatory").

143. On December 6, 2019, the Agency, by and through Mr. Dean, discriminated
against the Plaintiff because of her disability, age, race, sex, and national origin and retaliated
against her when he continued to undermine and interfere with Dr. Onwudiwe's ability to
participate in outside activities for professional development and career growth opportunities.

144. On December 12, 2019, Dr. Onwudiwe notified Tania Tse, Director of the Human
Resources, and requested that her office conduct an administrative inquiry into the lack of work
assignments assigned to Dr. Onwudiwe for approximately one year (or greater) in her specific
functional area as the Subject Matter Expert/Consultant on PRO/PE claims, but Dr. Onwudiwe

has not received a response or acknowledgement of her concerns. The Plaintiff was discriminated

3]
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 32 of 48

against because of her race and national origin and retaliated against when her complaint did not
receive acknowledgment or any action by the Agency to date.

145. On January 7, 2020, Mr. Dean continued to retaliate against the Plaintiff when he
subjected Dr. Onwudiwe to a hostile work environment by minimizing Dr. Onwudiwe's concern
regarding the delay ("catching up on higher priority issues) in Mr. Dean signing off on Dr.
Onwudiwe's Work at Home (WAH) Agreement that has been in his possession for 30 days.

Threatening and Intimidating Plaintiff

146. On November 26, 2019 and on multiple other occasions, Mr. Dean discriminated
against the Plaintiff because of her race, sex, and national origin and retaliated against her when
he displayed conduct and speech that was threatening, intimidating and verbally abusive,
including, but not limited to, when he insisted that Dr. Onwudiwe ask her questions regarding the
Latuda assignment during their in-person 1:1 meeting even though he had not notified her in
advance the discussion would be requested or required. He stated, "I'm instructing you to answer
my questions now" and "I'm going to have to force my hand." His tone was elevated and forceful.
Dr. Onwudiwe perceived these comments as a threat. The Agency discriminated against the
Plaintiff because of her race, sex, and national origin and retaliated against her when they did not
acknowledge her harassment complaint or make any attempts to date resolve the issue or
accommodate her,

147. On November 29, 2019, Dr. Onwudiwe notified Ms. Tse and Mark Askine, Deputy
Office Director, Office of Prescription Drug Promotion (OPDP), first-line supervisor for Mr.
Dean, about the November 26, 2019 incident of verbal abuse during her 1:1 meeting with Mr.
Dean, as well as escalating patterns of verbal abuse. Dr. Onwudiwe has not received a response

or acknowledgement of her concerns. The Agency discriminated against the Plaintiff because of

32
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 33 of 48

her race, sex, and national origin and retaliated against her when they did not acknowledge her
harassment complaint or make any attempts to date resolve the issue or accommodate her.

148. On December 17, 2019, Mr. Dean retaliated against the Plaintiff when he falsely
accused Dr. Onwudiwe of threatening him with a discrimination lawsuit and expressed criticism
of the federal sector EEO complaint process in order to undermine Dr. Onwudiwe's continued
opposition to ongoing harassment and discrimination and further participation in the EEO process.

149, On December 17, 2019, following Dr. Onwudiwe's request for a Union
representative to be present during meetings with Mr. Dean due to repeated reports of her safety
concerns concerning Mr. Dean's threatening behavior, Mr. Dean retaliated against the Plaintiff
when he made a false claim against the Union and denied Dr. Onwudiwe Union representation at
future 1:1 meetings with him.

Unfair Performance Requirements

150. On January 22, 2020, Robert Dean discriminated against the Plaintiff because of
her disability, age, race, sex, and national origin and retaliated against her when he indicated that
Dr. Onwudiwe's performance would be evaluated based on specific elements in her performance
plan, despite Mr. Dean not assigning Dr. Onwudiwe tasks that would fulfill those requirements.

Different Standards for Requesting Family Medical Leave Act (FMLA) Leave

151. On January 30, 2020, Mark Askine discriminated against the Plaintiff because of
her disability, age, race, sex, and national origin and retaliated against her when he required Dr.
Onwudiwe to follow a different process for requesting leave under FMLA. Specifically, Dr.
Onwudiwe was required to provide additional information for certification despite Dr. Onwudiwe

already having the proper medical certification on file. Plaintiffs similarly situated non-African

33
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 34 of 48

American co-workers, for example I. (White female), were not subjected to intense scrutiny
and inquiry.

152. On January 31, 2020, Robert Dean and Lisa Doward retaliated against the Plaintiff
when they communicated misinformation with regards to Dr. Onwudiwe's use of FMLA leave
and subjected her to a different process for use of FMLA leave.

153. On February 11, 2020, Robert Dean discriminated against the Plaintiff because of
her disability, age, race, sex, and national origin and retaliated against her when he held Dr.
Onwudiwe to a different standard by not indicating what information was needed to fulfill her
request for sick and FMLA leave; and not giving her sufficient time to provide that information.

154. On or about February 26, 2020, the Agency retaliated against Dr. Onwudiwe when
they subjected her to a different FMLA process. Specifically, they contacted Dr. Gnwudiwe's
healthcare provider and obtained medical information, despite there already being a signed and
completed FMLA medical certification on file with the Agency.

Failure to Promote Safe Work Environment

155. On January 22, 2020, the Agency discriminated against the Plaintiff because of her
race and national origin and retaliated against her when they failed to promote a safe work
environment, when management failed to respond to Dr. Onwudiwe's email following up on a
prior request for a change in her reporting structure due to concerns of Dr. Onwudiwe being
exposed to a hostile and unsafe work environment. Dr. Onwudiwe has not received
acknowledgment of her email and no action has been taken to remove Dr. Onwudiwe from the
threatening environment. Plaintiffs similarly situated non-African American co-workers, for
example OS (White female), were treated differently when it came to making a complaint of

hostile or unmanageable workplace environment.

34
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 35 of 48

Outside Activities

156. On January 22, 2020 and on multiple other occasions, Robert Dean and other
management officials undermined discriminated against the Plaintiff because of her age, race, sex,
and national origin and retaliated against her when he Dr. Onwudiwe's participation in outside
activities such as when, on January 27, 2020, Patricia Reilly and the CDER Ethics office subjected
Dr. Onwudiwe to a different approval process for participation in a Biosimilars outside activity.

157. As a result of management's unexplained delay in approving Dr. Onwudiwe's
outside activities, the retaliatory behavior directed towards the Plaintiff for engaging in
professional development required that she make last-minute travel arrangements which cost her
additional money to attend.

Additional Harassment

158. On April 23, 2020, Robert Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he issued Dr.
Onwudiwe a performance rating of 2.17 out of 5, without justification. Mr. Dean's appraisal and
rating of Dr. Onwudiwe did not properly evaluate her performance against the elements and
standards in Dr. Onwudiwe's performance plan or substantiate the significantly decreased rating.
As aresult of this retaliatory and unfair rating, Dr. Onwudiwe did not qualify for the annual lump
sum student loan repayment or the 2019 PMAP Award.

159, Upon Plaintiff's return from FMLA leave on Apri 23, 2020, she learned that the
Agency, by and through Robert Dean, discriminated against the Plaintiff because of her disability,
age, race, sex, and national origin and retaliated against her when they falsely certified that he had
met with Plaintiff on February 11, 2020, to conduct a discussion of performance expectations for

the 2020 rating cycle and to establish a performance plan, despite the fact that Dr. Onwudiwe was

35
160.

Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 36 of 48

on FMLA leave at that time and did not meet with Mr. Dean to conduct any discussion of
performance expectations for the 2020 rating cycle.

On or about May 18, 2020, Robert Dean discriminated against the Plaintiff because of her

disability, age, race, sex, and national origin and retaliated against her when he denied Dr.

Onwudiwe's request for temporary promotion and/or increase in pay to a GS-14 level based upon
the requirement for Dr. Onwudiwe to perform the duties of a vacant GS-14 or higher position in
addition to Plaintiff's own duties. Plaintiffs similarly situated non-African American co-workers,
for example CB (White female), AK (Asian male), RC (White female), NF (Asian Femaie), JK
(Asian female), CN (White female), LP (White female), NP (Asian female), ZA (Asian female)
and DS (Asian female), were treated more favorably when it came to promotion and career
progression opportunities and advancement.

161. On June 12, 2020, Robert Dean discriminated against the Plaintiff because of her
disability, age, race, sex, and national origin and retaliated against her when he failed to follow
the Agency policy and procedures for providing reasonable accommodation and apply it fairly as
patt of her reasonable accommodation request and denied her request for a change in work
environment. Similarly situated non-African American co-workers, for example OS (White
female), were more likely to receive accommodation in the workplace.

Case 3: Agency No. HHS-FDACDER-104-20

162. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.
Constructive Discharge
163. On August 7, 2020, Dr. Onwudiwe was constructively discharged due to the

Agency’s ongoing pattern and practice of harassment, failure to address or stop the harassment,

36
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 37 of 48

and ongoing failure to reasonably accommodate her. The Plaintiff during her tenure at the Agency
has been subjected to discrimination because of her disability, age, race, sex, and national origin

and retaliated against.

COUNT ONE

Race Discrimination
42 ULS.C. § 2000e-2(a)(1)
(African American)

164. Plaintiff incorporates all information and allegations contained in the preceding
paragraphs as if fully set forth, herein.

165. Plaintiff has exhausted her administrative remedies under Title VII of the Civil
Rights Act of 1964, as amended.

166. Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

167. At all times relevant to this Complaint, Defendants and their agents were acting
under color of the laws, customs and usages of the State of Maryland within the meaning of 42

U.S.C. § 1983.

168. Plaintiff is a member of a protected class, as she is African-American.

169. Defendants discriminated against Plaintiff because of her race in violation of
Title VIL, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent the race-
based harassment alleged herein and by failing to take affirmative action to correct and redress
these unlawful employment practices.

170. During Plaintiff's employment, Agency officials, including but not limited to Mr.
Dean and Ms. Thompson, subjected Plaintiffto offensive and harassment actions. Plaintiff clearly
indicated that the conduct was unwelcome. Plaintiff did not solicit or incite the conduct and

she perceived the conduct to be offensive and/or undesirable.

37
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 38 of 48

‘171. This conduct and other incidents of harassment described above were because of
Plaintiff's race, and Plaintiff did not see Agency officials harass the non-African American
employees in the manner she was being harassed.

172. The harassment directed at Plaintiff was either intended to cause her severe
emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it
would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately
resulting from the distress she has suffered relating to the conduct of Defendant.

173. Due to Defendants’ actions, Plaintiff was humiliated, embarrassed, and made to
endure a great amount of pain and suffering and such impact is on-going and permanent in
nature.

174.  Plaintiffhas incurred lost wages and loss of career opportunity, now and into the

future, without Plaintiff contributing any negligence thereto.

COUNT TWO
Sex Discrimination
42 U.S.C. § 2000e-2(a)(1}
(Female)

175. Plaintiff incorporates all information and allegations contained in the preceding
paragraphs as if fully set forth, herein.

176. Plaintiff has exhausted her administrative remedics under Title VIT of the Civil
Rights Act of 1964, as amended.

177. Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

178. At all times relevant to this Complaint, Defendants and their agents were acting
under color of the laws, customs and usages of the State of Maryland within the meaning of 42

U.S.C. § 1983.

179. Plaintiff is a member of a protected class, as she is a female.

38
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 39 of 48

180. Defendant discriminated against Plaintiff because of her gender in violation of
Title VIE, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or fatling to prevent the sex-
based harassment alleged herein and by failing to take affirmative action to correct and redress
these unlawful employment practices.

181. During Plaintiff's employment, Plaintiff was subjected to offensive and
harassment actions by Agency officials, including but not limited to Mr. Dean and Ms. Thompson.
Plaintiff clearly indicated that the conduct was unwelcome. Plaintiff did not solicit or incite
the conduct and she perceived the conduct to be offensive and/or undesirable.

182. This conduct and other incidents of harassment described above were because of
Plaintiff's sex, and Plaintiff did not see Agency officials harass male employees in the manner
she was bemg harassed.

183. The harassment directed at Plaintiff was either intended to cause her severe
emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it
would cause such distress. Defendant is, therefore, lable to Plaintiff for all damages proximately
resulting from the distress she has suffered relating to the conduct of Defendant.

184. Due to Defendants’ actions, Plaintiff was humiliated, embarrassed, and made to
endure a reat amount of pain and suffering and such impact is on-going and permanent in
nature.

185. Plaintiff has incurred lost wages and loss of career opportunity, now and into the

future, without Plaintiff contributing any negligence thereto.

39
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 40 of 48

COUNT THREE
National Origin
Discrimination
42 U.S.C. § 2000e-2(a}(1)
(Nigerian)
186, Plaintiff incorporates all information and allegations contained in the preceding
paragraphs as if fully set forth, herein.
187. Plaintiff has exhausted her administrative remedies under Title VIL of the Civil
Rights Act of 1964, as amended.
188. Defendants are “persons” within the meaning of 42 U.S.C. § 1983.
189, At all times relevant to this Complaint, Defendants and their agents were acting
under color of the laws, customs and usages of the State of Maryland within the meaning of 42

ULS.C. § 1983.

190. Plaintiff is a member of a protected class, as her national origin is Nigerian.

191, Defendant discriminated against Plaintiff because of her national origin in
violation of Title VII, 42 U.S.C. § 2000e-(2)(a), by engaging in, tolerating or failing to prevent
the national origin-based harassment alleged herein and by failing to take affirmative action
to correct and redress these unlawful employment practices.

192. During Plaintiff's employment, Plaintiff was subjected to offensive and
harassment actions by Agency officials, including but not limited to Mr. Dean and Ms. Thompson.
Plaintiff clearly indicated that the conduct was unwelcome. Plaintiff did not solicit or incite
the conduct and she perceived the conduct to be offensive and/or undesirable.

193. This conduct and other incidents of harassment described above were because of
Plaintiff's national origin, and Plaintiff did not see Agency officials harass non-Nigerian

employees in the manner she was being harassed.

40
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 41 of 48

194. The harassment directed at Plaintiff was either intended to cause her severe
emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it
would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately
resulting from the distress she has suffered relating to the conduct of Defendant.

195. Due to Defendants’ actions, Plaintiff was humiliated, embarrassed, and made to
endure a great amount of pain and suffering and such impact is on-going and permanent in
nature.

196. Plaintiff has incurred lost wages and loss of career opportunity, now and into the

future, without Plaintiff contributing any negligence thereto.

COUNT FOUR
Age Discrimination
29 ULS.C. § 623(a)(1)
(Year of Birth: 1978)
197. Plaintiff incorporates all information and allegations contained in the preceding
paragraphs as if fully set forth, herein.
198, Plaintiff has exhausted her administrative remedies under the Age
Discrimination in Employment Act of 1967, as codified.
199. Defendants are “persons” within the meaning of 29 U.S.C. § 630.
200. At all times relevant to this Complaint, Defendants and their agents were

engaged in an industry affecting commerce in the State of Maryland within the meaning of 29

U.S.C. § 630.

201. ~=Plaintiffis a member of a protected class, as her year of birth is 1978.

202. Defendant discriminated against Plaintiff because of her age in violation of the Age

Discrimination in Employment Act of 1967, 29 U.S.C. § 623(a)(1), by engaging in, tolerating or

4I
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 42 of 48

failing to prevent the age-based harassment alleged herein and by failing to take affirmative action
to correct and redress these unlawful employment practices. |

203. During Plaintiffs employment, Plaintiff was subjected to offensive and
harassment actions by Agency officials, including but not limited to Mr. Dean and Ms. Thompson.
Plaintiff clearly indicated that the conduct was unwelcome. Plaintiff did not solicit or incite the
conduct and she perceived the conduct to be offensive and/or undesirable.

204. This conduct and other incidents of harassment described above were because of
Plaintiff's age, and Plaintiff did not see Agency officials harass younger employees in the »
manner she was being harassed.

205. The harassment directed at Plaintiff was either intended to cause her severe
emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it
would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately
resulting from the distress she has suffered relating to the conduct of Defendant.

206. Due to Defendants’ actions, Plaintiff was humiliated, embarrassed, and made to
endure a great amount of pain and suffering and such impact is on-going and permanent in
nature.

207. Plaintiff has incurred lost wages and loss of career opportunity, now and into the
future, without Plaintiff contributing any negligence thereto.

COUNT FIVE
Disability Discrimination
42 US.C. § 12112{a)
(Disability: Mental
208. Plaintiff incorporates all information and allegations contained in the preceding

paragraphs as if fully set forth, herein.

42
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 43 of 48

209. Plaintiff has exhausted her administrative remedies under the Americans with
Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117; and Sections 501 and 504 of
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq.

210. Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

211. At all times relevant to this Complaint, Defendants and their agents were acting
under color of the laws, customs and usages of the State of Maryland within the meaning of 42

U.S.C. § 1983.

212. Plaintiffis a member of a protected class, as she has a mental disability.

213. Defendant discriminated against Plaintiff because of her disability in violation
of the Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121117; and
Sections 501 and 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 703 et seq, by
engaging in, tolerating or failing to prevent the disability-based harassment alleged herein
and by failing to take affirmative action to correct and redress these unlawful employment
practices.

214. During Plaintiff's employment, Plaintiff was subjected to offensive and
harassment actions by Agency officials, including but not limited to Mr. Dean and Mr. Mark
Askine. Plaintiff clearly indicated that the conduct was unwelcome. Plaintiff did not solicit
or incite the conduct and she perceived the conduct to be offensive and/or undesirable.

215. This conduct and other incidents of harassment described above were because of
Plaintiff's disability, and Plaintiff did not see Agency officials harass non-disabled employees
in the manner she was being harassed. |

216. The harassment directed at Plaintiff was either intended to cause her severe

emotional distress or was perpetrated with malice or reckless indifference to the likelihood that it

43
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 44 of 48

would cause such distress. Defendant is, therefore, liable to Plaintiff for all damages proximately
resulting from the distress she has suffered relating fo the conduct of Defendant.
217. Due to Defendants’ actions, Plaintiff was humiliated, embarrassed, and made to
_endure a great amount of pain and suffering and such impact is on-going and permanent in
nature.
218. Plaintiff has incurred lost wages and loss of career opportunity, now and into the
future, without Plaintiff contributing any negligence thereto.
COUNT SIX
Retaliation Based Upon Protected Activity

42 ULS.C. § 2000e-2(a)(1)
(Reprisal)

219, Plaintiff incorporates ‘all information and allegations contained in the preceding
paragraphs as if fully set forth, herein.

220. Defendants are “persons” within the meaning of 42 U.S.C. § 1983.

221. At all times relevant to this Complaint, Defendants and their agents were acting
under color of the laws, customs and usages of the State of Maryland within the meaning of 42
US.C. § 1983.

222. Plaintiff has exhausted her administrative remedies under Title VIT of the Civil
Rights Act of 1964, as amended.

223. Plaintiff complained verbally and in writing to FDA and HHS management and_
officials regarding her belief that she was being subjected to unlawful harassment and
discriminatory conduct.

224. Defendant subjected Plainttff to the aforementioned adverse employment actions
because of her particrpation and opposition to unlawful and discriminatory employment practices

in violation of Title VII, Section 1983.

44
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 45 of 48

- 225. The adverse retaliatory actions to which Plaintiff has been subjected are a direct
result of Plaintiff having previously engaged in protected EEO activity.

226, Similarly, situated employees (no known prior EEO activity} were not subjected
to the same, similar, or any other adverse treatment.

227. Other employees who were similarly situated, but members of a different
protected class than Plaintiff, have received different terms and conditions of employment.

228. Defendants’ unlawful conduct has created a climate of fear and intimidation for
Plaintiff and other employees, which creates a chilling effect upon other employees’ willingness
to engage in protected activity.

229, Defendants’ unlawful conduct negatively impacted the terms, conditions, and
privileges of Plaintiff's employment.

230. Defendants’ retaliatory conduct has been intentional, deliberate, willful, malicious,
reckless, and in callous disregard of the nghts of Plaintiff because of her participation and
opposition to Defendants’ discriminatory conduct.

231. Defendant is directly liable for the discriminatory acts or omissions of its agents,
servants, and employees while acting within the course and scope of their employment, under
the theory of Respondeat Superior.

232. Asa direct and proximate cause of Defendants* conduct alleged throughout this
Complaint, Plaintiff suffered and continues to suffer from harm, injury, and monetary damages
— including, but not limited to, past and future loss of income, benefits, promotion and
promotional opportunities, career opportunities, medical expenses and costs — and is entitled to

all available legal and equitable remedies.

45
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 46 of 48

233.

Plaintiff was humiliated, embarrassed and made to endure a great amount of

pain and suffering.

234,

Plaintiff has incurred lost wages, loss of reputation and loss of career

opportunity, now and into the future, without Plaintiff contributing any negligence thereto.

PRAYER FOR RELIEF |

WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

a.

Order the Defendants to reinstate Plaintiff to a new position with new first-
line .
supervision;

Order the Defendants to appropriately adjust Plaintiff's and Defendants’ retirement
contributions;

Order the Defendants to restore Plaintiff's annual leave hours or, in the alternative,
make an equivalent lump sum payment;

Order the Defendants to restore Plaintiff's sick leave hours or, in the alternative,
make an equivalent lump sum payment,

Order the Defendants to approve of Plaintiff's attendance at, and pay the costs of,
any training denied to her, and reinstate any other employment benefits denied to her
as a result of the discrimination;

Order the Defendants to enter into a student loan repayment agreement with
Plaintiff;

Order the Defendants to adjust Plaintiffs performance years for all years affected,
award Plaintiff an appropriate performance award for all years affected, and expunge
all negative comments from Plaintiff's performance evaluations;

Order the Defendants to expunge all negative documents and adverse actions from
personnel files, SF-50s and eOPF;

Order the Defendants to restore Plaintiff’s retirement fund and TSP to the
appropriate amounts;

Order the Defendants to amend Plaintiff's personnel files to reflect Plaintiff's
correct retirement date;

Order the Defendants to reimburse Plaintiff of, and continue to pay, health benefits;

Order the Defendants to award Plaintiff retroactive seniority;

46
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 47 of 48

m. Order the Defendant institute a policy and procedure to be implemented against
discrimination;
n. Equal Employment Opportunity traming for Defendant and the supervisory officials

at issue herein:
o. Supervisory training for the supervisors at issue herein;

p. Award compensatory damages in excess of Three Hundred Thousand Dollars
($300,000.00);

q. Award medical costs and expenses incurred as aresult of Defendants’ unlawful
conduct;

r. Award lost wages:

s. Award back pay and benefits, with interest;

t. Award future wages;

u. Award reasonable attorney fees, costs, and expenses incurred for this action;

y. Award equitable, declaratory, and injunctive relief; and

w. Award such other and further relief as this Honorable Court deems just and proper.

Equitable Relief

235. Plaintiff hereby incorporates, by reference hereto, the facts, law, and/or
allegations contained within the preceding paragraphs, as fully set forth herein.

236, Because of the actions alleged herein, the continued employment of the supervisors
at issue herein without training m equal employment opportunity law, rules and regulations, clear
and present dangers to the employees of Defendant and could result in further illegal actions on

the party of Defendant, by and through its agents, servants, and employees.

47
Case 8:21-cv-01620-GLS Document 1 Filed 06/30/21 Page 48 of 48

JURY DEMAND

Pursuant to Fed. R. Civ. P. 38, Plaintiff demands trial by jury on all issues so

triable facts and claims.

June 30, 2021 Respectfully submitted,

By: = /s/ Donna Williams Rucker
Donna Williams Rucker (D.C. Bar 446713)
Tully Rinckey, PLLC
2001 L Street., NW, Suite 902
Washington, DC 20036
(202) 787-1900 (O)
(202) 640-2059 (F)
DRucker@fedattorney.com

Counsel for Plaintiff

48
